Citation Nr: 1613775	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  10-06 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a compensable rating for allergic rhinitis.

2.  Entitlement to a compensable rating for right epididymitis.

3.  Entitlement to special monthly compensation for loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1976 to January 1979, and from December 1981 to September 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction has been transferred to the RO in Roanoke, Virginia.

This matter was remanded by the Board in August 2013 for additional development.  

In the August 2013 decision, the Board referred to the agency of original jurisdiction (AOJ) for appropriate action a claim for entitlement to special monthly compensation based on loss of use of a creative organ.  However, while the appeal was in Remand status the AOJ did not adjudicate the claim.  Therefore, the issue is once again referred to the AOJ for adjudication.  

The issue of entitlement to special monthly compensation for loss of a creative organ is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's allergic rhinitis is not manifested by nasal polyps, greater than 50 percent nasal obstruction on both sides without polyps, or complete obstruction on one side.

2.  The Veteran's epididymitis has been manifested by periodic pain and swelling throughout the appeal period but has not been productive of poor renal function, recurrent symptomatic infection requiring drainage, frequent hospitalization or continuous intensive management, or requiring long-term drug therapy, 1-2 hospitalizations per year and/or intermittent intensive management.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for allergic rhinitis have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.10, 4.97, Diagnostic Code 6522 (2015).

2.  The criteria for a compensable rating for epididymitis have not been met.  
38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.31, 4.115a, 4.115b, Diagnostic Code 7525 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran received 38 U.S.C.A. § 5103(a)-compliant notice in a September 2008 correspondence.
 
The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the October 2013 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  In accordance with the August 2013 remand directives, in an August 2013 letter, the Appeal Management Center (AMC) requested information from the Veteran regarding employment information, private treatment records, VA treatment records, as well as any statements made in support of his claim.  The Board notes that the Veteran did not response to this request.  The duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  The appellant has not referred to any additional, unobtained, relevant, or other available evidence.  VA has obtained examinations and adequate opinions with respect to the claims on appeal.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  It is not expected that all cases will show all the findings specified.  However, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015). 

In deciding this appeal, the Board has considered whether separate ratings are warranted for different periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008). 



Increased Rating- Allergic Rhinitis

In this case, the Veteran has asserted that his service connected allergic rhinitis is more severe than the current evaluation.  The Veteran's allergic rhinitis has been rated as noncompensable pursuant to Diagnostic Code 6522 which addresses allergic or vasomotor rhinitis.  38 C.F.R. § 4.97, Diagnostic Code 6522 (2015).

Diagnostic Code 6522 provides for a 10 percent rating where the condition is without polyps, but there is greater than 50 percent obstruction of the nasal passages on both sides or complete obstruction on one side.  A maximum 30 percent rating is warranted where the evidence demonstrates polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522 (2015).

An October 2008 QTC examination report shows that the Veteran's rhinitis had been present since 1997.  The Veteran denied any sinus problems at the examination.  The Veteran did report that the condition caused interference with breathing through his nose.  No purulent discharge from the nose, hoarseness of voice, pain, or crusting were reported.  The Veteran reported that his allergies affected him daily, especially at night while he was sleeping with a stuffy nose that would force him to breathe out of his mouth, causing restless nights.  A bone condition was not reported as having been infected.  The Veteran reported using Allegra and Flonase with good results for his allergies.  Physical examination of the nose showed no nasal obstructions, deviated septum, partial loss of the nose, partial loss of the ala, nasal polyps, scars, or disfigurements.  The examiner reported that rhinitis was present, believed to be of an allergic origin due to red, edematous mucosa with white/yellow discharge.  The examiner diagnosed the Veteran with allergic rhinitis that was active during the examination.  Subjective factors were noted as nasal congestion and discharge.  The examiner noted no findings of bacterial rhinitis.  

An October 2013 VA examination report shows that the Veteran reported rhinitis symptoms of watery eyes, running nose, and sneezing.  It was noted that he used Flonase and Allegra daily.  The examiner noted that the Veteran did not have a history of surgeries, x-rays, or CT scans concerning his sinuses.  The examiner diagnosed the Veteran with rhinitis, with no obstructions of the nasal passages.  The examiner also reported that there were no permanent hypertrophy of the nasal turbinates, nasal polyps, or any granulomatous conditions.  The examiner remarked that the allergic rhinitis had not impact on the Veteran's ability work.  

In this case, the Board finds that none of the evidence of record suggests that the Veteran has experienced greater than 50-percent obstruction of the nasal passage on both sides, complete obstruction on one side, or polyps due to his service-connected rhinitis at any time during the appeal.  Both the October 2008 and October 2013 VA examination reports show that after a physical examination, no obstructions or polyps were not diagnose which would warrant a compensable rating.  The Board finds that the preponderance of the evidence is against the assignment of any higher rating for the Veteran service connected allergic rhinitis.  38 C.F.R. § 4.97, Diagnostic Code 6522 (2015).  Additionally, the Veteran has not identified or submitted any evidence which demonstrates his entitlement to a compensable rating for his service connected allergic rhinitis.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered the statements by the Veteran in support of his claim.  The Board finds that the Veteran is a lay person and is competent to report observable symptoms he experiences through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to identify a specific level of disability according to the appropriate diagnostic codes.  Moreover he is not competent to determine whether his allergic rhinitis causes 50-percent obstruction of the nasal passage on both sides or complete obstruction on one side.  Such a diagnosis and treatment prescription requires medical training and specialized medical experience which the Veteran has not shown he possesses.  Moreover, competent evidence concerning the nature and extent of the Veteran's allergic rhinitis has been provided by the medical personnel who have examined him during the current appeal and who have made pertinent clinical findings in conjunction with the examination.  The medical findings, as provided in the examination reports, directly address the criteria under which the disability is rated.  The Board finds that evidence from medical examiners and providers is the most persuasive and outweighs the Veteran's statements in support of his claim.


Increased Rating- Right Epididymitis

In this case, the Veteran has claimed that his service-connected right epididymitis is more severe than his current evaluation.  The Veteran's epididymitis has been rated as noncompensable pursuant to Diagnostic Code 7525, which addresses epididymo-orchitis, chronic only. 

Diagnostic Code 7525 provides that the disability is to be rated as urinary tract infection.  38 C.F.R. § 4.115(b (2015).  A 10 percent rating is warranted where the disability requires long term drug therapy, 1-2 hospitalizations per year and/or requires intermittent intensive management.  A rating of 30 percent is warranted for recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times per year), and/or requiring continuous intensive management.  38 C.F.R. § 4.115(a) (2015).

An October 2008 OTC examination report shows that the Veteran was diagnosed with epididymitis with testicular pain.  The Veteran reported that he urinated 6 times per day at intervals of 3 hours and during the night he urinated 2 times at intervals of 4 hours.  The Veteran reported that he did not have problems starting urination nor did he experience urinary incontinence.  He reported that the epididymitis with testicular pain had been debilitating during flare ups.  Additionally, it was noted that flare ups caused the Veteran to refrain from physical activities such as running, walking at a normal pace, no sex, and sometimes no work.  The Veteran reported using over the counter medication for pain.  Physical examination of the testicles revealed normal findings.  The examiner did note a tender right epididymis.  The examiner remarked that the Veteran epididymitis was symptomatic with pain and tenderness.  The Veteran did report that he had missed work due to epididymitis.  Additionally, he reported that he could not walk more than 2 miles or run more than 2 to 3 miles due to pain caused by the epididymitis.  He also reported a difficulty in controlling his weight due to limited exercise and fatigue from problems sleeping.  

An October 2013 VA examination report shows that the Veteran was diagnosed with chronic epididymitis.  The Veteran reported flare ups of local epididymal pain and swelling every few months, usually requiring antibiotic therapy.  The examiner reported that the Veteran did not take continuous medication for the condition.  Additionally, the examiner noted that the Veteran did not have voiding dysfunctions, urinary tract infections, or kidney infections.  Physical examination of the testes and epididymis were noted as normal.  

In this case, the Board finds that the evidence does not establish that the Veteran has experienced a urinary tract infection or long term drug therapy, 1-2 hospitalizations per year and /or requiring intermittent intensive management during the course of this appeal.  Both the October 2008 and October 2013 VA examination reports show, after a physical examination, that the Veteran did not have voiding dysfunctions.  The VA examiners also did not report that the Veteran required long term drug therapy or intermittent intensive management.  While it is clear that the Veteran experiences occasional pain and swelling that may require medication, this sporadic treatment does not qualify as long term drug therapy or intensive management.  Additionally, the record does not show that the Veteran has ever been hospitalized during the course of this appeal for his service connected epididymitis.  While the Board is sympathetic to the Veteran's symptoms of pain, pain is not a regulatory criteria for a compensable rating for epididymitis.  The Board finds that the preponderance of the evidence is against the assignment of any higher rating for the service connected epididymitis.  38 C.F.R. § 4.115(a), 4.115(b), Diagnostic Code 7525.  Additionally, the Veteran has not identified or submitted any evidence which demonstrates his entitlement to a compensable rating for his service connected epididymitis.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Extraschedular Consideration

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for consideration of the assignment of an extra-schedular rating.  38 C.F.R. § 3.321(b)(1) (2015).

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the record shows that the manifestations of the Veteran's service-connected allergic rhinitis and epididymitis are contemplated by the schedular criteria of the rating currently assigned.  There is no indication from the evidence of record that the Veteran has had frequent hospitalizations or has received frequent emergency treatment for allergic rhinitis and epididymitis.  There is nothing unusual or exceptional about the symptoms he has due to this or any other service-connected disability.  Additionally, none of the medical evidence reflects that the Veteran's allergic rhinitis and epididymitis interferes with his work or his daily functioning than that already considered with the rating criteria.  Therefore, there is no evidence of a marked interference with his ability to become employed beyond that contemplated by the currently assigned rating.  Accordingly, the Board finds that referral of this case for extra-schedular consideration is not in order.  Further, based on the evidence of record, including the VA examination reports, the Board finds that there is nothing to suggest that the Veteran's allergic rhinitis and epididymitis interferes with his ability to maintain substantial gainful employment as the Veteran had not provided any evidence of such an affect.  Therefore,  the Board finds that the matter of a total disability rating based on individual unemployability is not raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to a compensable rating for allergic rhinitis is denied.

Entitlement to a compensable rating for right epididymitis is denied.





______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


